Title: From Alexander Hamilton to Rufus King, [6 June 1798]
From: Hamilton, Alexander
To: King, Rufus


[New York, June 6, 1798]
My Dear Sir
Official information & the public papers will give you all the information I could give of the measures going on in this Country. You will have observed with pleasure a spirit of patriotism kindling every where. And you will not be sorry to know that it is my opinion that there will shortly be national unanimity as far as that idea can ever exist. Many of the leaders of Faction will persist and take ultimately a station in the public estimation like that of the Tories of our Revolution.
Our Chief embarrassment now is the want of energy among some of our friends, and our Councils containing too strong an infusion of these characters who cannot reform, and who though a minority are numerous enough and artful enough to perplex and relax. We do far less than we ought towards organising & maturing for the worst the resources of the Country. But I count that there is a progess of opinion which will shortly overcome this obstacle.
How vexatious that at such a juncture there should be officers of Great Britain who actuated by a spirit of plunder are doing the most violent things—calculated to check the proper current of popular feeling & to furnish weapons to the enemies of the Government. Comboult at the Mole is acting a part quite as bad as the Directory & their Instruments. I have seen several of his condemnations. They are wanton beyond measure. It is not enough that his acts are disavowed & a late and defective redress given through the Channels of the Regular Courts. Justice & the policy of the crisis demand and advise that he be decisively punished and disgraced. I think it probable you will be instructed to require this. It would be happy if the Government where you are would anticipate.

It is unlucky too that Cochran of the Thetis appears to be doing some ill things. The Southern papers announce a number of captures lately made by him & in some instances, if they say true, on very frivolous pretexts. The character of that Gentleman would lead me to hope that there is in this some misrepresentation; but the present appearances against him are strong.
There seems a fatality in all this. It cannot be doubted that the British Cabinet must at this time desire to conciliate this Country. It is to be hoped they will not want vigour to do it with effect by punishing those who contravene the object.
Yrs. Affecty
A HamiltonJune 6. 1798
R King Esq
